                                                              DLA Piper LLP (US)
                                                              1251 Avenue of the Americas
                                                              27th Floor
                                          03/13/2020          New York, New York 10020-1104
                                                              www.dlapiper.com

                                                              Evan D. Parness
                                                              evan.parness@dlapiper.com
                                                              T 212.335.4782
                                                              F 917.778.8577


March 12, 2020

Via ECF

Honorable Katharine H. Parker, U.S.M.J.
United States District Court for the
  Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street - Courtroom 17D
New York, NY 10007

Re:    Lakesha Lee v. New York University and Nicholas Vagelatos
       Civil Action No. 1:19-cv-09491-GBD-KHP

Dear Judge Parker:

        This firm represents Defendants New York University and Nicholas Vagelatos
(collectively, “Defendants”) in the above-referenced matter. Pursuant to an Initial Case
Management Conference & Oral Argument Order entered on March 3, 2020 (ECF No. 28), both
an Initial Case Management Conference and an Oral Argument on Defendants’ pending Motion
to Dismiss were scheduled for April 9, 2020.

        With the consent of Locksley O. Wade, Esq., counsel for Plaintiff Lakesha Lee, and
pursuant to earlier today I contacted Mr. Chris Aiello, Courtroom Deputy, on behalf of the
parties to request that the April 9, 2020 appearances be rescheduled to a later date. Mr. Aiello
confirmed that the Initial Case Management Conference and the Oral Argument on Defendants’
Motion to Dismiss have been rescheduled for April 23, 2020 at 2:00 pm. Counsel for Plaintiff
and Defendants have consented to the rescheduled date and time.

       Thank you for Your Honor’s time and attention to this matter.
                                        The Initial Case Management Conference/Oral Argument
Respectfully submitted,
                                        in this matter that is scheduled for Thursday, April 9, 2020
                                        at 11:00 a.m. is hereby converted to a telephonic conference
/s/ Evan D. Parness
                                        and rescheduled Thursday, April 23, 2020 at 2:00 p.m.
Evan D. Parness                         Counsel for the parties are directed to call Judge Parker’s
                                        Chambers at the scheduled time with counsel for all parties
cc:    Locksley O. Wade, Esq. (via ECF) on the line. Please dial 212-805-0234.




EAST\172925543.1
                                                                                              03/13/2020
